

Exhibit 10.1


FIRST BUSINESS FINANCIAL SERVICES, INC.
RESTRICTED STOCK AGREEMENT


THIS AGREEMENT, made this XX day of XXXXX, 20XX, (the “Grant Date”) by FIRST
BUSINESS FINANCIAL SERVICES, INC., a Wisconsin corporation (the “Company”), and
XXXXXXXXX, an employee of the Company or one of its Affiliates (the
“Participant”).
1.
Grant of Restricted Stock. Pursuant to the First Business Financial Services,
Inc. 2012 Equity Incentive Plan (the “2012 Plan”), the Board of Directors of the
Company (the “Board”) or a committee thereof (the “Committee”) has granted to
the Participant, on the terms and conditions set forth herein, XXX shares of
common stock of the Company (the “Restricted Shares”).

2.
Period of Restriction.

a.
Vesting Period. Twenty-five percent (25%) of the Restricted Shares will vest on
each of the first four (4) anniversaries of the Grant Date, provided the
Participant is employed by the Company or an Affiliate on the applicable vesting
date. If the Participant’s employment terminates prior to the date the
Restricted Shares are vested as a result of death or disability (within the
meaning of Code Section 22(e)(3)), the Restricted Shares will become fully
vested on such date of termination. Upon any other termination of employment
prior to the date the Restricted Shares are vested, the Participant will forfeit
the Restricted Shares unless otherwise determined by the Board or Committee.
Notwithstanding the foregoing, in the event of a Change in Control, (1) any
Restricted Shares still outstanding shall become fully vested, or (2) if the
Participant terminated employment within the 30 calendar days prior to the
Change in Control and forfeited the Restricted Shares, then such forfeited
shares shall be re-issued to the Participant upon the Change in Control, and
shall be fully vested on the date of such re-issuance provided that 1) the
Participant did not voluntarily resign prior to the effective date of the Change
in Control and 2) the Participant was not terminated for cause (as determined in
good faith by the Board or Committee) prior to the effective date of such Change
in Control.

b.
Non-Transferability of Shares. The Participant may not sell, transfer or
otherwise alienate or hypothecate any of the Restricted Shares until they are
vested.

c.
Voting and Dividends. While the Restricted Shares are subject to forfeiture, the
Participant may exercise full voting rights and will receive all dividends and
other distributions paid with respect to the Restricted Shares, in each case so
long as the applicable record date occurs on or after the grant’s effective date
and before the Restricted Shares are forfeited. If, however, any such dividends
or distributions are paid in shares of Stock, such shares will be subject to the
same risk of forfeiture, restrictions on transferability and other terms of this
Agreement as are the Restricted Shares with respect to which they were paid.

d.
Termination of Employment. For purposes of this Agreement, the Participant will
not be considered to have terminated employment if the Participant transfers
employment between the Company and any Affiliate of the Company, or between the
Company’s



1

--------------------------------------------------------------------------------




Affiliates, or ceases to be employed by the Company or an Affiliate of the
Company and immediately thereafter becomes a non-employee director of the
Company, a non-employee director of any Affiliate, or a consultant to the
Company or any Affiliate until such Participant’s service as an employee,
director of, or consultant to, the Company and its Affiliates has ceased.
3.
Non-Transferability of Award. This Restricted Stock Agreement shall not be
transferable other than by will or by the laws of descent and distribution, or
pursuant to a beneficiary designation filed in accordance with Section 5.

4.
Registration/Issuance of Restricted Shares. Prior to vesting, the Restricted
Shares will be evidenced in book-entry registration by the Company or Company’s
Transfer Agent referring to the terms, conditions and restrictions applicable to
such Restricted Shares. The Company or Company’s Transfer Agent will give the
Participant confirmation of the Restricted Share issuance that will state that
the Company or Company’s Transfer Agent holds such shares in book-entry
registration for the Participant’s account, subject to the terms of this
Agreement. As soon as practicable after the vesting date, the Restricted Shares
will cease to be classified as Restricted, and certificate(s) or a book entry
confirmation for such number of shares will be delivered to the Participant or,
in the case of the Participant’s death, to his or her beneficiary in accordance
with Section 5.

5.
Beneficiary. The Participant may designate one or more beneficiaries who shall
be entitled to receive the Restricted Shares that vest upon the death of
Participant. The Participant may from time to time revoke or change his or her
beneficiary designation without the consent of any prior beneficiary by filing a
new designation with the Company. The last such designation received by the
Company shall be controlling; provided, however, that no designation, or change
or revocation thereof, shall be effective unless received by the Company prior
to the Participant’s death, and in no event shall any designation be effective
as of a date prior to such receipt. If no beneficiary designation is in effect
at the time of Participant’s death, or if no designated beneficiary survives the
Participant or if such designation conflicts with law, the Participant’s estate
will be considered the beneficiary. If the Board is in doubt as to the right of
any person to receive the Restricted Shares, the Company may refuse to issue
shares to any individual, without liability for any interest or dividends on the
underlying Stock, until the Board determines the person entitled to receive the
shares, or the Company may apply to any court of appropriate jurisdiction and
such application shall be a complete discharge of any Company liability.

6.
Restrictions on Issuance and Transfer of Shares.

a.
General. No shares of Stock will be issued under this Agreement unless and until
the Company has determined to its satisfaction that such issuance complies with
all relevant provisions of applicable law, including the requirements of any
stock exchange on which the shares may then be traded.

b.
Securities Laws. Participant acknowledges that he or she is acquiring the
Restricted Shares for investment purposes only and not with a view to resale or
other distribution thereof to the public in violation of the Securities Act of
1933, as amended (the “Act”). Participant agrees and acknowledges with respect
to any Restricted Shares that have not been registered under the Act, that (i)
Participant will not sell or otherwise dispose of such shares except pursuant to
an effective registration statement under the Act and any applicable state
securities laws, or in a transaction which in the opinion of counsel for the
Company



2

--------------------------------------------------------------------------------




is exempt from such registration, and (ii) a legend will be placed on the
certificates for the shares to such effect. As further conditions to the
issuance of the Restricted Shares, the Participant agrees individually and on
behalf of all beneficiary(ies), heirs, legatees and legal representatives, prior
to such issuance to execute and deliver to the Company such investment
representations and warranties, to enter into a restrictive stock transfer
agreement, and to take or refrain from taking such other actions, as counsel for
the Company determines may be necessary or appropriate for compliance with the
Act and any applicable federal or state securities laws, regardless of whether
the shares have at that time been registered under the Act or qualified under
the securities laws of any state.
7.
Tax Withholding. To the extent that the receipt of the Restricted Shares, the
receipt of dividends on the Restricted shares before they vest, or the vesting
of the Restricted Shares results in compensation income to the Participant for
Federal, state or local income tax purposes, the Participant shall deliver to
the Company at the time the Company (or a Subsidiary or Affiliate) is obligated
to withhold taxes in connection with such receipt or vesting, as the case may
be, such amount as the Company requires to meet its withholding obligation under
applicable tax laws or regulations, and if the Participant fails to do so, the
Company has the right and authority to deduct or withhold from other
compensation payable to the Participant an amount sufficient to satisfy its
withholding obligations. Upon the vesting of the Restricted Shares in a
situation where the Company is obligated to withhold taxes, the Participant may
satisfy the withholding requirement, in whole or in part, by electing to have
the Company withhold for its own account that number of Restricted Shares
otherwise deliverable to the Participant hereunder on the date the tax is to be
determined having an aggregate Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax that the Company must
withhold in connection with the vesting of such Shares. Such election must be
irrevocable, and submitted to the Company’s Human Resources Director before the
applicable vesting date.

8.
Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be a waiver of such
provision or of any other provision hereof.

9.
Participant Bound by Plan. Participant hereby acknowledges receipt of a copy of
the 2012 Plan and agrees to be bound by all the terms and provisions thereof.
The terms of the 2012 Plan to the extent not stated herein are expressly
incorporated herein by reference and in the event of any conflict between this
Agreement and the Plan, the Plan shall govern. Any capitalized terms not defined
herein will have the meanings given in the Plan. This Agreement is subject to
all of the terms, conditions and provisions of the Plan, including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan or this Agreement adopted by the Board and
in effect from time to time. By signing below, the Participant agrees and
accepts on behalf of himself or herself, and his or her heirs, legatees and
beneficiary(ies), that all decisions or interpretations of the Board with
respect to the Plan or this Agreement are binding, conclusive and final.

10.
Nonsolicitation of Clients. In consideration of this Agreement, Participant
agrees to the following:

a.
While Participant is employed by the Company or any of its Affiliates, and for a
period of twelve (12) months immediately following, Participant will not, except
on behalf of or as otherwise directed by the Company, directly or indirectly
(through or by providing assistance to another person or entity), solicit
Financial Services (defined below) business from any client of the Company or
any of its Affiliates who/which was a client of the



3

--------------------------------------------------------------------------------




Company or any of its Affiliates and (A) with whom/which Participant had any
contact or (B) about whom/which Participant had access to non-public
confidential or proprietary information, in the case of both (A) and (B), above,
during the period of one year prior to the date Participant ceased to be an
employee of the Company or any of its Affiliates.
b.
While Participant is employed by the Company or any of its Affiliates, and for a
period of twelve (12) months immediately following, Participant will not, except
on behalf of or as otherwise directed by the Company, conduct business relating
to Financial Services (defined below) with any client of the Company or any of
its Affiliates who/which was a client of the Company or any of its Affiliates
and (A) with whom/which Participant had any contact or (B) about whom/which
Participant had access to non-public confidential or proprietary information, in
the case of both (A) and (B), above, during the period of one year prior to the
date Participant ceased to be an employee of the Company or any of its
Affiliates.

c.
While Participant is employed by the Company or any of its Affiliates, and for a
period of six (6) months immediately following, Participant will not, except on
behalf of or as otherwise directed by the Company, directly or indirectly
(through or by providing assistance to another person or entity), solicit
Financial Services (defined below) business from any prospective client of the
Company or any of its Affiliates with whom/which the Company engaged in direct
marketing efforts (as opposed to general solicitations of business) and (A) with
whom/which Participant had any contact or (B) about whom/which Participant had
access to non-public confidential or proprietary information, in the case of
both (A) and (B), above, during the period of one year prior to the date
Participant ceased to be an employee of the Company or any of its Affiliates.

d.
For clarification purposes, the restrictions described in the above
subparagraphs apply to clients whether they are persons or entities. The term
“Financial Services” as used herein shall mean products and/or services offered
by the Company within the twelve (12) month period immediately preceding
Participant’s last day of employment with the Company.

e.
These covenants are effective immediately, and shall remain in force before and
after the time the rights to Restricted Shares granted under this Agreement
vest, and after such Restricted Shares are transferred by the Participant. The
parties intend that this Section 10 and each and all of its individual
subparagraphs, provisions, and clauses are severable from any other provision of
this agreement, as provided in Section 14, and are also severable from any other
promise or duty owed by Participant to the Company or any Affiliate.

f.
The Participant agrees that each of these covenants is reasonably and properly
necessary to protect the legitimate business interests of the Company and its
Affiliates. The Participant acknowledges that damages for the violation of any
of these covenants will be inadequate and will not give full, sufficient relief
to the Company and its Affiliates, and that a breach of any of these covenants
will constitute irreparable harm to the Company or its Affiliates. Therefore,
the Participant agrees that in the event of any violation of any of these
covenants, the Company or any of its Affiliates shall be entitled to
compensatory damages and injunctive relief.

g.
Participant will reimburse and indemnify the Company or any of its Affiliates
for the actual costs incurred by the Company or its Affiliates in enforcing any
of these covenants, including, but not limited to, attorney's fees reasonably
incurred in enforcement activity.



4

--------------------------------------------------------------------------------




h.
This Section 10 will become null and void upon a Change in Control.

11.
Protection of Leadership Pool

In consideration of this Agreement, Participant agrees to the following:
a.
Participant has managerial, supervisory, or mentoring responsibilities and
skills which are necessary to the legitimate business interests of the Company
and its Affiliates.

b.
If the Participant ceases to be so employed, the Company or its Affiliates will
have a business necessity to replace the skills lost.

c.
It takes time after an employee leaves the employ of the Company or any of its
Affiliates to replace the skills lost; 180 days is a reasonable measure of the
time needed to replace the skills of the Participant.

d.
A primary and necessary source of replacement of Participant’s skills is the
existing pool of employees of the Company and its Affiliates who are in
positions of the sort which constitutes the managerial and supervisory pool,
specifically those employees having a position of officer, or above.

e.
The parties recognize that employees of the Company or any of its Affiliates
(not otherwise bound by contract) are not in any way restricted from competing
with the Company or any of its Affiliates, and are not obligated to accept, nor
even to consider, proposals by the Company or any of its Affiliates that they
replace Participant in the event Participant leaves the Company or any of its
Affiliates.

f.
Because of the Participant’s present position, Participant is in a position to
assist and influence another employee choosing whether to remain with the
Company or its Affiliates and consider or accept other positions with the
Company or its Affiliates rather than choosing to seek other opportunities
outside the Company or any of its Affiliates. Any suggestion by Participant that
another employee of the Company or any of its Affiliates seek another employment
opportunity outside the Company or any of its Affiliates and any offer of
another employment opportunity by another employer with the assistance of the
Participant, would be such assistance and influence, in derogation of
Participant’s duty to the Company or its Affiliates as a managerial and
supervisory employee.

g.
The monetary value of the loss to the Company and its Affiliates in case
Participant in fact assists or influences another employee to leave the Company
or any of its Affiliates would be impossible to precisely measure. Injunctive
relief for a breach of subsection (i) would also be ineffective.

h.
The parties agree that a fair estimate of the monetary value of the loss to the
Company and its Affiliates in case the Participant assists or influences another
employee to leave the Company or any of its Affiliates would be half of the
Participant’s current base salary as of the last day the Participant worked for
the Company or any of its Affiliates, for a period of 180 days.

i.
In consideration of this Agreement, and of the continued employment of the
Participant by the Company or any of its Affiliates, the Participant agrees that
the Participant, directly



5

--------------------------------------------------------------------------------




or through another, will not assist or influence another employee of the Company
or any of its Affiliates who holds a position described in subsection (d), to
take a position outside the Company or any of its Affiliates, whether or not in
the financial services business, for a period of 180 calendar days beginning on
the date the Participant gives the Company or any of its Affiliates notice that
the Participant is leaving the Company or any of its Affiliates, or the date the
Participant does leave the Company or any of its Affiliates whichever is
earlier. (The parties recognize and acknowledge that any action by Participant
to assist or influence another employee to leave the Company or any of its
Affiliates against the wishes of the Company or any of its Affiliates at any
time during Participant's employment with the Company or any of its Affiliates
would be a breach of the Participant's duty to Company and any of its
Affiliates, but such conduct as to an employee who holds a position described in
subsection (d) is a breach of this Agreement only during the 180 calendar day
period stated above.)
j.
In the event of a breach by the Participant of subsection (i), the stipulated
damages for such breach are agreed to be one-half of Participant’s daily rate of
base pay as of the time he or she leaves the Company or any of its Affiliates
times 180. This provision for stipulated damages is intended to be and is
severable from the substantive obligation in subsection (i), and from the other
provisions of this Agreement.

k.
Subsections (i) and (j) are solely for the purposes stated in subsections (a)
through (j), and are not for the purpose of limiting the ability of Participant
to compete with the Company or any of its Affiliates.

l.
Participant and the Company intend that the promise by Participant in subsection
(i) is separate and separable from any other obligation of Participant, and for
a different purpose, and with a different remedy from the promise of the
Participant not to disclose Confidential Information or Trade Secrets or solicit
or conduct business with certain clients of the Company or its Affiliates, under
Sections 10 and 12.

m.
This section is effective immediately, and remains in force before and after the
time the rights to Restricted Shares granted under this Agreement vest, and
after such Restricted Shares are transferred by the Participant.

n.
Participant will reimburse and indemnify the Company or its Affiliates for the
actual costs incurred by the Company or its Affiliates in enforcing these
covenants, including, but not limited to, attorney's fees reasonably incurred in
enforcement activity.

12.
Confidentiality.

In consideration of this Agreement, Participant agrees to the following:
a.
During the term of Participant’s employment, Participant has been, and will
continue to be, provided with Trade Secrets and/or Confidential Information.
This information has been developed at great expense to Company and is necessary
for Company to conduct its business.



6

--------------------------------------------------------------------------------




b.
While Participant is employed by Company, Participant will not directly or
indirectly use or disclose any Trade Secret or Confidential Information, except
in the interest and for the benefit of Company.

c.
After the termination of Participant’s employment with Company for any reason,
Participant will not directly or indirectly use or disclose any Trade Secret.

d.
For a period of twenty-four (24) months following the termination of
Participant’s employment with Company for any reason, Participant will not
directly or indirectly use or disclose any Confidential Information. This
confidentiality provision is not intended in any way to modify or limit
Participant’s ongoing duty to maintain the confidentiality of information as
required under federal and state laws and regulations.

e.
For purposes of this Agreement, the term “Trade Secret” has that meaning set
forth under applicable law. Participant shall not disclose any information that
constitutes a trade secret as defined in § 134.90, Wis. Stats. for as long as
the information continues to be a trade secret or any information where
disclosure is otherwise restricted by federal, state or local laws and
regulations.

f.
For purposes of this Agreement, the term “Confidential Information” means all
non-Trade Secret information of, about or related to Company or provided to
Company by its clients, vendors and suppliers that is not known generally to the
public or Company’s competitors. Confidential Information includes, but is not
limited to: (i) new products, product specifications, information about products
under development, research, development or business plans, financial
information, client lists, vendor or supplier lists, information about
transactions with clients, pricing information, information relating to costs,
business records, and employment records and policies (other than your own);
(ii) information that is marked or otherwise designated or treated as
confidential or proprietary by Company; and (iii) information received by
Company from others which Company has an obligation to treat as confidential.

g.
Notwithstanding the foregoing, the terms “Confidential Information” and “Trade
Secret” do not include, and the obligations set forth in this Agreement do not
apply to, any information that: (i) can be demonstrated by Participant to have
been known by Participant prior to Participant’s employment by Company; (ii) is
or becomes generally available to the public through no act or omission of
Participant; (iii) is obtained by Participant in good faith from a third party
who discloses such information to Participant on a non‑confidential basis
without violating any obligation of confidentiality or secrecy relating to the
information disclosed; or (iv) is independently developed by Participant outside
the scope of Participant’s employment without the use of Confidential
Information or Trade Secrets.

h.
These covenants are effective immediately, and shall remain in force before and
after the time the rights to Restricted Shares granted under this Agreement
vest, and after such Restricted Shares are transferred by the Participant. The
parties intend that this Section 12 and each and all of its individual
subparagraphs, provisions, and clauses are severable from any other provision of
this agreement, as provided in Section 14, and are also severable from any other
promise or duty owed by Participant to the Company or any Affiliate.



7

--------------------------------------------------------------------------------




i.
The Participant agrees that each of these covenants are reasonably and properly
necessary to protect the legitimate business interests of the Company and its
Affiliates. The Participant acknowledges that damages for the violation of any
of these covenants will be inadequate and will not give full, sufficient relief
to the Company and its Affiliates, and that a breach of any of these covenants
will constitute irreparable harm to the Company or its Affiliates. Therefore,
the Participant agrees that in the event of any violation of any of these
covenants, the Company or any of its Affiliates shall be entitled to
compensatory damages and injunctive relief.

j.
Participant will reimburse and indemnify the Company or any of its Affiliates
for the actual costs incurred by the Company or its Affiliates in enforcing any
of these covenants, including, but not limited to, attorney's fees reasonably
incurred in enforcement activity.

13.
Notices. Any notice hereunder to the Company shall be addressed to it at its
office, 401 Charmany Drive, Madison, WI 53719; Attention: Corporate Secretary,
and any notice hereunder to Participant shall be addressed to him or her at the
last home address on file with the Company. Either party may designate some
other address at any time hereafter in writing.

14.
Severability. In the event any provision of the Agreement is held illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining provisions of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.

15.
New Employers. While Participant is employed by the Company or any of its
Affiliates and for a period of twelve (12) months immediately following the date
Participant ceases to be an employee of the Company or any of its Affiliates,
Participant will inform each new employer, prior to accepting employment, of the
existence of this Agreement, including the prohibitions contained in Sections
10, 11, and 12, and provide that employer with a copy of it. Participant
authorizes the Company to forward a copy of the prohibitions against competition
as contained in this section to any actual or prospective new employer.

16.
Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto, and as provided in the Plan,
under certain circumstances, the Agreement may be amended or terminated by the
Company or the Board without the Participant’s consent.

IN WITNESS WHEREOF, the parties have executed this Restricted Stock Agreement on
the day and year first above written.


FIRST BUSINESS FINANCIAL SERVICES, INC.


By:


                            
Corey Chambas
Its: President & CEO




8

--------------------------------------------------------------------------------




The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Restricted Stock Agreement and to all the terms and provisions of the
First Business Financial Services, Inc. 2012 Equity Incentive Plan.




                            
Participant        


Date Granted: XXXXX, 20XX




9